KENNEDY, Justice
(dissenting).
The litigants, the numerous amicus curiae involved in this action, and this Court have dedicated a substantial amount of time to evaluating the issues this action presents. Although the action has been settled, the important issue of the constitutionality of the limit imposed on punitive damages by Ala.Code 1975, § 6-11-21, remains. I believe that because of compelling public interest in the resolution of that issue, the judicial system and the people of Alabama would be better served if the action were fully reviewed by this Court.